6DETAILED ACTION 
1.The office action is in response to the application filled on 11/06/2020.
Notice of Pre-AIA  or AIA  Status
2.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by JORGE (ES2334532).
Regarding claim 1. JORGE disclose (figure 4b) a LCL filter for 1 or 3 phase grid comprising: one magnetic core (Figure 4b; para. 0106), at least one primary winding (Figure 4b, primary winding N1), at least one secondary winding (Figure 4b, secondary winding N2), at least one winding (Figure 4b, winding N3) for reducing flux ripples in the magnetic core located between the primary winding and the secondary winding (Figure 4e shows that the flux through the winding N3 is in the opposite direction compared to the flux through the windings N1 and N2 and therefore allows to reduce the flux ripples), wherein: said windings are placed on the magnetic core (figure 4b), the primary winding is connected to the input of said LCL filter for connecting the filter to an inverter (Figure 4a, inverter 42; para. 0105); - the secondary winding is connected to the output of said LCL filter for connecting the filter to a load or grid (para. 0105), the winding is connected to the filter capacitor (Figure 4b, filter capacitor Cf), characterized in that wherein the magnetic core is a closed magnetic core (the part of the magnetic core comprising the three different windings is a closed magnetic core); and said windings are galvanically insulated (Figure 4b shows three galvanically insulated windings N1, N2 and N3).

Claim Rejections - 35 USC § 103
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JORGE (ES2334532) in view of Yamamoto (9595906).
Regarding claim 2. JORGE disclose (figure 4b) the LCL filter.

JORGE does not specifically disclose wherein the at least one winding is connected to the at least one filter capacitor by a dumping resistor.

Yamamoto disclose (figure 1) wherein the at least one winding (121 and 122) is connected to the at least one filter capacitor (capacitor 124) by a dumping resistor (damping resistor 123).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the JORGE invention with the circuit as disclose by Yamamoto in order to for the LCL filter suppresses a ripple of a high frequency current flowing into from a PWM rectifier side while reducing a volume and a cost of the LCL filter so as to be usually configured commonly in such an asymmetric manner that an inductance of the inductance unit B on the PWM rectifier side is high and an inductance of the inductance unit A on a three-phase AC power supply side is low.


8. Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JORGE (ES2334532) in view of Engelage (7453331).
Regarding claim 3. JORGE disclose (figure 4b) the LCL filter.

JORGE does not specifically disclose a 3-phase LCL filter the magnetic core comprises three columns wherein each column comprises one primary winding, one secondary winding and one winding.

Engelage disclose (figure 2) a 3-phase LCL filter the magnetic core (L(A), L(B), L(C)) comprises three columns (IND1, IND4, IND7; IND2, IND5, IND8; IND3, IND6, IND9) wherein each column (for example IND1, IND4, IND7) comprises one primary winding (IND1, IND4, IND7), one secondary winding (IND2,IND5,IND8) and one winding (IND10, IND11, IND12).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of JORGE and Yamamoto invention with the circuit as disclose by Engelage in order for a distribution of the inductances results in a reduction in the effective voltage drop over the longitudinal branch of a filter such that the inventive distribution of the winding of a filter branch to at least two legs of a multi-leg filter core, a reduction or even elimination of individual flow components in the filter core can be achieved. This allows reducing the setup volume since the magnetic field energy stored in the filter core is reduced.

9. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JORGE (ES2334532) in view of Yamamoto (9595906) further in view of Engelage (7453331).
Regarding claim 4. The combination of JORGE and Yamamoto disclose the LCL filter.

The combination of JORGE and Yamamoto do not specifically disclose wherein in the case of a 3-phase LCL filter the magnetic core comprises three columns wherein each column comprises one primary winding, one secondary winding and one winding.

Engelage disclose (figure 2) a 3-phase LCL filter the magnetic core (L(A), L(B), L(C)) comprises three columns (IND1,IND4,IND7;IND2,IND5,IND8;IND3,IND6,IND9) wherein each column (for example IND1,IND4,IND7) comprises one primary winding (IND1,IND4,IND7), one secondary winding (IND2,IND5,IND8) and one winding (IND10,IND11,IND12).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of JORGE and Yamamoto invention with the circuit as disclose by Engelage in order for a distribution of the inductances results in a reduction in the effective voltage drop over the longitudinal branch of a filter such that the inventive distribution of the winding of a filter branch to at least two legs of a multi-leg filter core, a reduction or even elimination of individual flow components in the filter core can be achieved. This allows reducing the setup volume since the magnetic field energy stored in the filter core is reduced.

Conclusion
10. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/             Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                           

//AFEWORK DEMISSE/
Examiner, Art Unit 2838